       Case 7:15-cr-00176-KMK Document 380 Filed 04/17/20 Page 1 of 1
       Case 7:15-cr-00176-KMK Document 381 Filed 04/17/20 Page 1 of 1
                                    LAW OFFICES
                           JOHNS. WALLENSTEIN
                           1100 FRANKLIN AVENUE
                       GARDEN CITY, NEW YORK 11530
                     (516) 742-5600 FAX (516) 742-5040
                    EMAIL: JSWallensteinEsq@outlook.com



                                    April 17, 2020


VIA ECF ONLY

Hon. Kenneth M. Karas
United States District Judge, SDNY
300 Quarropas Street
White Plains, New York 10601

      Re:   United States v. Christian Minaya
            Docket# 15 CR 176 (KMK)

Dear Judge Karas;

      The hearing with respect to the pending Violation of Supervised Release is
presently scheduled for April 21.     Because of the current emergency and the
recently Amended petition, we respectfully request that the hearing be adjourned
until June 18, 2020 at 10:00 a.m.
      Ms. Bordes advises that the date is available, and all parties concur.
      Thank you for your courtesy and consideration.


                                            Respectfully yours,
                                             JOHNS.       Digitallysignedby
                                                          JOHNS.
                                             WALLENSTEI   WALLENSTEIN, ESQ.
                                                          Date: 2020.04.17
                                             NI ESQ •     10:41 :07 -04'00'
                                            JOHN S. WALLENSTEIN
JSW /hs
cc:   AUSA Michael Maimin (by ECF)
      USPO Erica Cudina (by email)
